DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-12 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1, 10, and 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining object audio data to be included in a segment file and generating a new priority to be set for the segment file generated as a priority information on a basis of the priority.
 The limitation of determining object audio data to be included in a segment file and generating a new priority to be set for the segment file generated as a priority information on a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the determining and generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
Dependent claims 2-9, and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims therefore are not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites a "program". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and not transitory media. A transitory media does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer et al. (USPGPub 2013/0202129). 

(Kraemer, see paragraph [0004]) comprising
 a processing unit that sets a priority for each of object audio data acquired (Kraemer, see paragraph [0037], the adaptive streaming module 122B can encode higher priority objects (such as dialog) but not lower priority objects (such as certain background sounds))
 determines the object audio data to be included in a segment file generated, from one or more pieces of the object audio data on a basis of the priority (Kraemer, see paragraph [0076], The priority module 624 can apply priority values or other priority information to audio objects. …each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority) and
 generates a new priority to be set for the segment file generated, as priority information, on a basis of the priority (Kraemer, see paragraph [0078], The priority module 624 can dynamically set this threshold based on changing network conditions, as determined by the network resource monitor 626. The network resource monitor 626 can monitor available network resources or other quality of service measures, such as bandwidth, latency, and so forth. The network resource monitor 626 can provide this information to the priority module 624. Using this information, the priority module 624 can adjust the threshold to allow lower priority objects to be transmitted to the user system if network resources are high. Similarly, the priority module 624 can adjust the threshold to prevent lower priority objects from being transmitted when network resources are low).

As per claim 2, Kraemer teaches the information processing device according to claim 1, wherein the processing unit further generates a metadata file including object metadata (Kraemer, see paragraph [0048], the object-oriented encoder 212 creates a single bit stream 214 having metadata headers and audio payloads for different audio objects. The object-oriented encoder 212 can transmit the bit stream 214 over a network).

As per claim 10, Kraemer teaches an information processing method executed by a computer, comprising performing information processing on stream data whose priority has been set for each of object audio data acquired (Kraemer, see paragraph [0076], The priority module 624 can apply priority values or other priority information to audio objects. …each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority).

As per claim 11, Kraemer teaches a program for causing a computer to implement performing information processing on stream data whose priority has been set for each of object audio data acquired (Kraemer, see paragraph [0076], The priority module 624 can apply priority values or other priority information to audio objects. …each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Yamagishi et al. (US PGPub 2014/0189772).

As per claim 3, Kraemer doesn’t explicitly teach the information processing device according to claim 1, wherein in a case where the priority information does not change over time, the processing unit further generates an MPD file for the segment file, and includes the priority information in the MPD file.
In analogous art Yamagishi teaches the information processing device according to claim 1, wherein in a case where the priority information does not change over time, the processing unit further generates an MPD file for the segment file, and includes the priority information in the MPD file (Yamagishi, see paragraph [0050], the audio streams, using an element called "Representation". For example, for each of the video data streams having different rates, the rate is set in the MPD file by changing the representation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yamagishi and apply them on the teaching of Kraemer as doing so would improve the efficiency of cache and delivery resource management of video and audio data streams in a network. (Yamagishi, see paragraph [0005]).


In analogous art Yamagishi teaches the information processing device according to claim 2, wherein in a case where the priority information changes over time, the processing unit further generates an MPD file for the segment file and the metadata file (Yamagishi, see paragraph [0050], the audio streams, using an element called "Representation". For example, for each of the video data streams having different rates, the rate is set in the MPD file by changing the representation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yamagishi and apply them on the teaching of Kraemer as doing so would improve the efficiency of cache and delivery resource management of video and audio data streams in a network. (Yamagishi, see paragraph [0005]).

	Claims 4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Lee et al. (US PGPub 2016/0373489).

	As per claim 4, Kraemer doesn’t explicitly teach the information processing device according to claim 3, wherein the processing unit includes the priority information in an adaptation set (AdaptationSet) of the MPD file.
	In analogous art Lee teaches the information processing device according to claim 3, wherein the processing unit includes the priority information in an adaptation set (AdaptationSet) of the MPD file (Lee, see paragraph [0979], segments associated with representation in DASH MPD are delivered through different distribution paths. The common attributes and elements of the MPD can be commonly present in adaptation set, representation and sub-representation elements and include location information of associated representation).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Kraemer as doing so would help in recognizing the associated representation or locations of segments using the location information of the associated representation, included in the common attributes and elements of the MPD. (Lee, see paragraph [0979]).

As per claim 6, Kraemer doesn’t explicitly teach the information processing device according to claim 4, wherein the processing unit includes information regarding a bit rate of the object audio data in the MPD file, for each of the object audio data.
In analogous art Lee teaches the information processing device according to claim 4 wherein the processing unit includes information regarding a bit rate of the object audio data in the MPD file, for each of the object audio data (Lee, see paragraph [0435], null packets may be present in order to accommodate variable bitrate services in a constant bitrate stream. In this case, in order to avoid unnecessary transmission overhead, TS null packets (that is TS packets with PID=0x1FFF) may be removed. The process is carried-out in a way that the removed null packets can be re-inserted in the receiver in the exact place where they were originally, thus guaranteeing constant bitrate and avoiding the need for PCR time stamp updating).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lee and apply them on the teaching of Kraemer as doing so would help in recognizing the associated representation or locations of segments using the location information of the associated representation, included in the common attributes and elements of the MPD. (Lee, see paragraph [0979]).


		[Rejection rational for claim 6 is applicable].   

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Uchimura et al. (US PGPub 2016/0328174).

As per claim 7 Kraemer doesn’t explicitly teach the information processing device according to claim 2, wherein the processing unit stores information used for specifying the segment file in Sample Description Box of Movie Box of the metadata file.
In analogous art Uchimura teaches the information processing device according to claim 2, wherein the processing unit stores information used for specifying the segment file in Sample Description Box of Movie Box of the metadata file (Uchimura, see paragraph [0728], A sample information box (Sample Description Box) storing attribute information (metadata) such as codec information about each sample is set in a sample table box).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Uchimura and apply them on the teaching of Kraemer as doing so would enable storing attribute information metadata in a simple box (Uchimura, see paragraph [0728]).

As per claim 8, Kraemer doesn’t explicitly teach the information processing device according to claim 7, wherein the processing unit stores the information used for specifying the segment file in Sample Entry in the Sample Description Box.
In analogous art Uchimura teaches the information processing device according to claim 7, wherein the processing unit stores the information used for specifying the segment file in Sample Entry in the Sample Description Box (Uchimura, see paragraph [0727], A sample table box is a box that stores information about samples as basic data units of the reproduction data stored in a mdat box serving as a storage box for data to be reproduced).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Uchimura and apply them on the teaching of Kraemer as doing so would enable storing attribute information metadata in a simple box (Uchimura, see paragraph [0728]).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (USPGPub 2013/0202129) in view of Kovacevic (US PGPub 2002/0128823).

	As per claim 9, Kraemer doesn’t explicitly teach the information processing device according to claim 8, wherein the information used for specifying the segment file includes streamlD for uniquely identifying the segment file.
	In analogous art Kovacevic teaches the information processing device according to claim 8, wherein the information used for specifying the segment file includes streamlD for uniquely identifying the segment file (Kovacevic, see paragraph [0047], audio PES parser 650 includes an audio stream ID filter 660. Audio stream ID filter 660 compares a stream_ID field within the PES audio data (as shown in Prior-art FIG. 3) to a list of known stream ID values).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Kovacevic and apply them on the teaching of Kraemer because stream ID values indicate particular audio stream types that are supported by the processing system. (Kovacevic, see paragraph [0047]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449